UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1291



DAVERETTA A. HAYES,

                                              Plaintiff - Appellant,

          versus


MASS TRANSIT ADMINISTRATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-00-
3790-AMD)


Submitted:   June 13, 2002                 Decided:   June 18, 2002


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daveretta A. Hayes, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Jessie Lyons Crawford, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Daveretta A. Hayes appeals the district court’s order and

order on reconsideration granting summary judgment to the Appellee

in her employment discrimination action.            We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   Hayes v. Mass Transit Admin., No. CA-00-3790-AMD (D. Md.

Jan. 22 & Feb. 6, 2002).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument    would   not   aid   the

decisional process.




                                                                   AFFIRMED




                                    2